Pee Curiam :
"We think a sufficient case for the examination of the plaintiff before trial was made out, and that the order should not have been vacated. The examination of the bales made by the defendant may have been-insufficient. The jury may deem the disclosure resulting- from that examination grave enough to warrant a verdict of fraud. But should the defendants be compelled to take that risk ? Clearly not. They should have an opportunity of showing that the condition of the remaining bales was just as bad. If any privileged questions are put, the. plaintiff can claim his privilege. We cannot, however, be certain that every question will necessarily be privileged. On the contrary, we can see that there may be proper inquiries which plaintiff could not refuse to answer. We do not mean to be understood, however (in sustaining the order which was. vacated below), that a party can be required to submit to an examination, the tendency of which would be to criminate or degrade him, or to subject him to a penalty or forfeiture.
Order reversed, with $10 costs, and motion to vacate order for examination denied.
Present — Davis, P. J., Beadt and Barrett,- JJ".
Order reversed, with $10 costs, and disbursements, and motion denied.